DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-8, 11-14, 16, 17, 19-22, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites a step of partitioning fluorescent cytometer data which covers a concept that may be performed within the mind such as a judgement or evaluation falling within the “Mental Processes” grouping of abstract ideas.  In addition, the steps of estimating with a first linear regression and obtaining with a second linear regression in claim 1 cover mathematical calculations falling within the “Mathematical Concepts” grouping of abstract ideas.  This judicial exception is not integrated into a practical application because the claim does not have anything more than a set of processes that fall within “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  Claim 1 does not have additional elements recited in the claim beyond the judicial exception to integrate the judicial exception into a practical application.  Claim 1 is not patent eligible.
	Claims 2-8, 11-12, and 22 which depend from claim 1 recite an abstract idea, are directed to an abstract idea, and are not patent eligible due to their dependency from claim 1.  The claims refer to only limiting the steps of estimating with a first linear regression and obtaining with a second linear regression making them still directed to a ‘mathematical concept’ or the additional limitations are still directed to an abstract idea by virtue of covering mathematical calculations which again fall within the “Mathematical Concepts” grouping of abstract ideas such as calculating a linear fit … of claim 2, calculating a standard deviation … of claim 3, calculating for each partitioned quantile … of claim 4, obtaining the slope of the linear fit calculated … of claim 5, combining the first and second linear regressions … of claim 11, ‘wherein the combined linear regression model is configured to calculate …’ of claim 12, and calculating a fluorescence spillover matrix of claim 22. Claims 2-8, 11-12, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2-8, 11-12, and 22 are not patent eligible.
Claims 13, 14, and 17 which depend from claims 1 and 11 recite an abstract idea, are directed to an abstract idea, and are not patent eligible due to their dependency from claims 1 and 11.  Claim 13 limits claim 11 with a judgement or evaluation, a choice, which falls within the “Mental Processes” grouping of abstract ideas.  Claims 14 and 17 refer to only limiting  ‘the number of quantiles’ and ‘the fluorescent flow cytometer data’ of claim 1’s step of partitioning fluorescent flow cytometer data which falls under “Mental Processes” which make the claims still directed to a mental process.  Claims 13, 14, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 13, 14, and 17 are not patent eligible.
Claim 16 which depends from claim 1 demonstrates that the judicial exception is not integrated into a practical application because claim 16 recites the additional element of ‘receiving fluorescent flow cytometer data…’ which appears to be insignificant extra-solution activity such as mere data gathering.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 16 is directed to an abstract idea and is not patent eligible.
Claim 19 which depends from claim 17 recites an abstract idea, is directed to an abstract idea, and is not patent eligible due to its dependency from claims 1 and 17.  The claim refers to a computation making this additional limitation be directed to an abstract idea by virtue of covering mathematical calculations which again fall within the “Mathematical Concepts” grouping of abstract ideas. Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 19 is not patent eligible.
Claims 20-21 which depend from claim 17 recite an abstract idea, are directed to an abstract idea, and are not patent eligible due to their dependency from claims 1 and 17.  Claims 20 and 21 limit claims 17 and 20 respectively with a judgement or evaluation, combining in a spillover spreading matrix (claim 20) and ‘adjusting the flow cytometer data (claim 21), which falls within the “Mental Processes” grouping of abstract ideas.  Claims 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 20-21 are not patent eligible.
Claim 26 recites the function of partitioning fluorescent cytometer data which covers a concept that may be performed within the mind such as a judgement or evaluation falling within the “Mental Processes” grouping of abstract ideas.  This limitation of partitioning covers performance of the limitation in the mind but for the recitation of generic components (‘a processor comprising memory operably coupled to the processor wherein the memory comprises instructions stored thereon, which when executed by the processor’ and ‘a particle analyzer component’ interpreted as a generic hardware/software component) If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.    In addition, the function of estimating with a first linear regression and obtaining with a second linear regression in claim 26 cover mathematical calculations falling within the “Mathematical Concepts” grouping of abstract ideas.  The generically recited computer components do not add a meaningful limitation to the abstract ideas because they amount to simply implementing the abstract ideas on a computer.  Accordingly, claim 26 recites an abstract idea.  
This judicial exception is not integrated into a practical application because claim 26 recites the additional element of ‘particle analyzer component configured to obtain fluorescent flow cytometer data’ which appears to be insignificant extra-solution activity such as mere data gathering.  As well the recitation of generic computer components as stated above demonstrates each of the additional limitations is no more than mere instructions to apply the judicial exception using a generic computer component.  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 26 is directed to an abstract idea.
Claim 26 does not include additional elements that are sufficient to amount significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements, generic components  with insignificant extra-solution activity amount to no more than mere instructions to apply the exception using a generic computer component,  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claim 26 is not patent eligible.
Claim 27 which depends from claim 26 recites an abstract idea, is directed to an abstract idea, and is not patent eligible due to its dependency from claim 26.  The claim refers to only limiting the function of estimating with a first linear regression making it still directed to a ‘mathematical concept’ and the additional limitation is still directed to an abstract idea by virtue of covering mathematical calculations which again fall within the “Mathematical Concepts” grouping of abstract ideas such as calculating a linear fit. Claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 27 is not patent eligible.

Allowable Subject Matter
5.	Claims 1-8, 11-14, 16, 17, 19-22, and 26-27  appear to be allowable if the rejection under 35 USC 101 is overcome.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886